Citation Nr: 0015448	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-05 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island




THE ISSUE

Entitlement to service connection for the claimed residuals 
of a right shoulder injury, to include any associated injury 
to the spine.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans







ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 rating decision of the RO.  



REMAND

In the veteran's March 1999 Substantive Appeal, he noted 
having recent treatment at a VA facility in Providence, Rhode 
Island, that included a magnetic resonance imaging study and 
a "cat scan."  He also explained that the claimed old in-
service injury had been discovered and that the injury, which 
he had thought was to his right shoulder, was actually found 
to be to his spine.  The veteran also noted additional 
relevant treatment at a VA facility in Jamaica Plains and 
indicated that he had received treatment for this claimed 
disability from a private chiropractor since service.  

Indeed, the record included July and September 1998 VA 
medical reports obtained by the veteran and submitted by his 
representative.  The July 1998 report of neurologic 
evaluation indicated that it was in reference to a recent 
referral from a VA treating physician and included an 
impression of cervical radiculopathy with probable C5-6 
encroachment.  

The report also indicated that a "Cat Scan" had been 
ordered and that the veteran was instructed to go to physical 
therapy for a collar and conservative management of his neck, 
with the possibility of a surgical referral if his symptoms 
continued after six months.  

The September 1998 neurosurgery clinic report noted episodic 
neck pain with non-radicular pain in the right shoulder and 
posterior aspect of the arm for many years that had 
progressed and deteriorated in the last year or two.  The 
report noted that a September 1998 magnetic resonance imaging 
study showed hard disks at C3-4, C4-5 and C5-6 with cord 
compression, root canal compromise with T2 changes in the 
cord and mild straightening of the normal lordosis.  

The report also included a recommendation for surgery, 
described as either a laminectomy or a vertebrectomy with 
fusion and plating, to relieve pressure on the spinal cord 
and explained that the details would be discussed with the 
veteran when he was ready for the operation.  The diagnoses 
were reported as being those of advanced degenerative disk 
disease and cord compression with early loss of lordosis.  

Except for VA medical records obtained by the veteran, the 
next most recent VA medical records associated with the 
claims folder are from July 1997.  However, from the context 
of those reports, it is apparent that relevant records of VA 
treatment were not associated with the claims folder.  Those 
records referred to 1998 medical treatment of the right 
shoulder, x-ray studies, a September 1998 magnetic resonance 
imaging study, an ordered "Cat Scan," an order for the 
veteran to go to physical therapy and a planned discussion 
with the veteran regarding surgery.  

Therefore, as the record indicates that all relevant VA 
medical records have not been associated with the claims 
folder, the Board finds that the veteran's claim must be 
remanded for further development.  VA medical records 
concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  

The Board notes that evidentiary assertions by a claimant are 
accepted as true for purposes of determining whether a claim 
is well grounded, except where the evidentiary assertions are 
inherently incredible or beyond the competence of the person 
making them.  King v. Brown, 5 Vet. App. 19 (1993).  It is 
significant to note that, although the record contains more 
recent VA medical evidence referable to relevant symptoms 
with an onset of "several years ago," the record does not 
contain medical evidence sufficient to support the veteran's 
lay assertions that his current disability is due to injury 
or disease incurred in or aggravated by service.  

Where a determinative issue involves a question of medical 
diagnosis or causation, competent evidence is required to 
render the claim plausible.  See Grottveit v. Brown, 5 Vet. 
App. at 93.  As a lay person, the veteran is not competent to 
make such a determination.  See Espiritu v. Brown, 2 Vet. 
App. 492 (1992).  

In claims that are not well grounded, VA does not have a 
statutory duty to assist the veteran in developing facts 
pertinent to his claim.  VA is, however, obligated under 38 
U.S.C.A. § 5103(a) to advise an applicant of evidence needed 
to complete his application.  

This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the Department of 
Veterans Affairs has advised the applicant of the evidence 
necessary to be submitted with a VA benefits claim. Robinette 
v. Brown, 8 Vet. App. 69 (1995).  

Thus, the veteran is advised that he must submit medical 
evidence to establish a nexus between a disease or injury 
incurred in or aggravated by service and the current 
disability claimed.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following actions:

1.  The RO should obtain copies of all 
pertinent VA treatment records, to 
include records of treatment since July 
1997, reports of x-ray studies, the 
September 1998 report of magnetic 
resonance imaging study, the report of 
the ordered "Cat Scan" and physical 
therapy records, which have not been 
previously secured.  

2.  The RO should also take appropriate 
steps to instruct the veteran that he 
should submit all medical evidence, 
including records of the claimed 
chiropractic treatment since service, 
which tends to support his assertions 
that his current disability is due to 
disease or injury incurred in or 
aggravated by service.  

3.  After completion of the development 
requested hereinabove, the RO should 
review the veteran's claim in light of 
any additional evidence.  Then, all 
indicated development should be 
undertaken.  If the issue remains denied, 
the veteran should be furnished with a 
supplemental statement of the case and be 
given an opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995); Kutscherousky v. West, 12 Vet. App. 369 (1999).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


